Citation Nr: 1212630	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-03 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to September 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Baltimore, Maryland Regional Office (RO). 

The Veteran appeared and testified at a Central Office hearing held before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing has been associated with the claims folder.

This claim was previously before the Board in December 2010.  At that time, the Board granted the Veteran's claim for service connection for a low back condition, and it remanded the Veteran's claim for service connection for high blood pressure.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board finds that the Veteran meets the criteria for service connection for his claim.  Accordingly, an extended discussion of whether the Board's remand directives have been accomplished is unnecessary.  

In June 2011, the Veteran stated that he wished to reopen a previously denied claim for service connection for status post open heart surgery, and he submitted a letter from his cardiologist in support of his claim.  No action has yet been taken on this claim.  Thus, the issue of entitlement to service connection for status post open heart surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  






FINDING OF FACT

The Veteran had elevated blood pressure readings during service, with similarly elevated readings during the 2 years post service that preceded his established diagnosis of hypertension.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

For reasons described in detail below, the Board finds that service connection for the Veteran's hypertension is warranted.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist (including whether the terms of the Board's remand were complied with) is thus unnecessary.  




II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; hypertension is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran seeks service connection for hypertension (claimed as high blood pressure).  For the reasons that follow, the Board shall grant the Veteran's claim.  

First, the Board notes that the Veteran is currently diagnosed as suffering from hypertension.  The Veteran underwent a VA hypertension examination in January 2011.  The examiner from that examination diagnosed the Veteran as suffering from hypertension.  

Next, the Board notes that while the Veteran was not diagnosed as suffering from hypertension during his active service, as the January 2011 examiner chronicled, the Veteran had elevated blood pressure readings during service.  Following his service retirement in 2006, similarly elevated blood pressure levels were noted in private treatment records.  Then, in 2008, only 2 years after his service retirement the Veteran underwent coronary artery bypass graft (CABG) surgery, after which the aforementioned VA examiner concluded a formal diagnosis of hypertension became appropriate, (specifically, she characterized it as coronary artery disease hypertension.)  Simultaneously, however, the Veteran immediately went on medication which had the dual effect of decreasing death risk post CABG surgery and producing an anti-hypertension effect.  Thus, with this narrow time frame, a conclusive chronology tracing a gradual increase in blood pressure levels beginning in service, and leading to a point where the presence of hypertension is clear is not demonstrated.  However, in order to award VA benefits, the evidence need not be conclusive, but rather, there need only be an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  

In this case, while the VA examiner did not consider the diagnosis of hypertension could be firmly established prior to the CABG surgery, and the institution of blood pressure lowering medication soon thereafter masks its current presence, the Board considers the chronology outlined above to raise a reasonable doubt as to whether the Veteran's currently diagnosed hypertension had its onset in service.  Resolving that doubt in the Veteran's favor, the Board concludes that a basis upon which to establish service connection has been presented.  


ORDER

Service connection for hypertension is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


